 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     MARIA A. PEREZ-SANCHEZ, et al.,                        Case No.: 2:18-cv-01278-JCM-NJK
11
             Plaintiff(s),                                                  Order
12
     v.
13
     SUMITOMO RUBBER INDUSTRIES LTD,
14   et al.,
15           Defendant(s).
16          Pending before the Court is the parties’ discovery plan. Docket No. 27. There are threshold
17 deficiencies with the discovery plan.
18          First, the Court declines Plaintiffs’ request to set indefinite deadlines triggered by the
19 resolution of the motion to remand. Discovery plans must include calendar dates for the deadlines
20 being proposed. See, e.g., Local Rule 26-1(b)(1).
21          Second, Defendant Sumitomo Thailand has appeared in this case, Docket No. 17, but did
22 not sign the discovery plan. To the extent Sumitomo Thailand seeks a stay of its discovery
23 obligations, it must file a proper motion addressing the applicable standards. See, e.g., SVI, Inc. v.
24 Supreme Corp., 2017 WL 7725248, at *1 (D. Nev. Mar. 7, 2017). Otherwise, Sumitomo Thailand
25 is required to participate in discovery at this time.1
26
27
          1
            If Sumitomo Thailand files a motion to stay discovery on or before November 21, 2018,
28 the Court will not require it to sign the discovery plan that is filed as ordered herein.

                                                      1
 1         Third, the discovery plan includes the following certification:
 2                 The Attorneys have considered consent to trial by a magistrate judge
                   under U.S.C. § 636(c) and Fed. R. Civ. P. 73, use of the Short Trial
 3                 Program (General Order 2013-01), and the use of alternative
                   dispute-resolution processes including mediation, arbitration, and
 4                 early neutral evaluation – YES
 5 Docket No. 27 at 9 (emphasis added). The Court is unclear to what the parties are consenting
 6 through this statement: trial by magistrate judge, use of the short trial program, use of alternative
 7 dispute resolution, or some combination thereof.
 8         Accordingly, an amended discovery plan shall be filed by November 21, 2018.
 9         IT IS SO ORDERED.
10         Dated: November 16, 2018
11                                                               ______________________________
                                                                 Nancy J. Koppe
12                                                               United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
